THE UN|TED STATES D|STR|CT COURT
FOR THE MlDDLE D|STR|CT OF PENNSYLVAN|A

UM TECHNOLOG|ES, LLC,

P|aintiff, :
v. : 3:17-CV-1998
(JUDGE MARlANl)
H|LTS GLOBAL (CAYMAN)
L|M|TED, et a|.
Defendants.
ORDER

AND NOW, TH|S MDAY OF FEBRUARY, 2019, upon review of Magistrate
Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 17) for clear error and
manifest injustice, |T lS HEREBY ORDERED THAT:
1. The R&R (Doc. 17) is ADOPTED for the reasons stated therein.
2. P|aintiff’s l\/lotion for Default Judgment (Doc. 15) is GRANTED and judgment is
hereby entered in favor of P|aintiff UM Technologies, LLC, and against Defendants

H|LTS Globa| (US), H|LTS Global (Cayman) Limited, and H|LTS Global (UK).1

 

1 ln determining whether to grant a motion for default judgment, a Court must consider three
factors: “(1) prejudice to the plaintiff if default is denied, (2) whether the defendant appears to have a
litigable defense, and (3) whether defendants delay is due to culpable conduct.” Chamberlain v.
Giampapa, 210 F.3d 154, 164 (3d Cir. 2000) (citing United Sfates v. $55,518.05 in U.S. Currency, 728 F.2d
192, 195 (3d Cir. 1984)).

With respect to the prejudice to Plaintiff if default is denied, this factor weighs in favor of UM
Techno|ogies. Absent the defaultjudgment, the plaintiff will be faced with an indefinite, and possibly
permanent delay in the adjudication of its claims and is left with no alternative means to vindicate its claims
against the defaulting parties.

As to whether the defendants at issue appear to have a litigable defense, this factor also weighs in
favor of the plaintiff “The showing of a meritorious defense is accomplished when ‘allegations of
defendants answer, if established on tria|, would constitute a complete defense to the action."’ $55,518.05

3. Within 21 days of the date of this Order, Plaintiff shall file a supplemental motion
pursuant to Federal Rule of Civi| Procedure 55 seeking to liquidate its damages,
describing the amount of its claimed damages, and providing competent evidence in
support of its claims for damages.

4. The case is REMANDED to Magistrate Judge Carlson for further proceedings

consistent with this Order.

 

 

Rében o\ivtmn’
United States District Judge

 

in U.S. Currency, 728 F.2d at 195 (citing Tozer v. Charles A. Krause Milling Co., 189 F.2d 242, 244 (3d Cir.
1951); Farnese v. Bagnasco, 687 F.2d 761l 764 (3d Cir. 1982)). ln the present action, no defendant has
filed an answer or performed any other action to defend the case or set forth any meritorious defenses and
this Court is not aware of one or more possible defenses which may constitute a complete defense here.

The third factor, whether the defendants’ delay is due to culpable conduct, also weighs in favor of
UM Technologies. “ln this context culpable conduct means action taken willfully or in bad faith." Gross v.
Stereo Component Sys., Inc., 700 F.2d 120, 123-24 (3d Cir. 1983). As the Magistrate Judge noted, “[t]he
defendants were timely served, and many of these unresponsive defendants were served almost a year
ago, but have not yet responded to this complaint.” (Doc. 17, at 3). These defendants’ failure to respond
or to take any other action to defend this lawsuit for almost one year, at minimum amounts to deliberate
and willful conduct.

